Title: From Thomas Jefferson to Richard Curson, 21 April 1793
From: Jefferson, Thomas
To: Curson, Richard



Dear Sir
Philadelphia Apr. 21. 1793.

The ship Four friends, Capt. Volans, received three pipes of wine for me at Lisbon, to be landed in Virginia, at Norfolk, and I had taken measures in Richmond to have them received, duties paid &ca. He has however carried them to Baltimore, where it becomes necessary for me to provide for their entry &ca. A recollection of your very friendly readiness to do me kind offices, has induced me to recur to you to have these wines entered, and sent to Richmond by the first safe conveyance to the care of Mr. James Brown merchant there. I inclose you the bill of lading and a bank post note of 12.D. to pay the freight from Lisbon to Baltimore. I asked of the custom house officer here a blank bond for the duties which I would have executed and inclosed to you. But he writes me he has no blank bonds. If therefore the collector at Baltimore will send me one by post I will execute and return it immediately, and in the mean time stand responsible by virtue of this letter for paying the duties in due time, which I believe is 6. months. I have had so much experience of your goodness that I will not add to your trouble by an apology. Accept assurances of the sincere esteem with which I am Dear Sir your most obedt humble servt

Th: Jefferson

